MEMORANDUM TO. Division of Corporation Finance, Securities and Exchange Commission FROM. Texas Petrochemicals Inc. DATE. February 3, 2009 RE. Registration Statement on Form 10 Response to SEC Staff Comments dated January 15, 2009 We are responding to comments received from the staff of the Division of Corporation Finance (the "Staff") of the Securities and Exchange Commission (the "Commission") by letter dated January 15, 2009 regarding the Registration Statement on Form 10-12G (File No. 000-53534) (the "Registration Statement") of Texas Petrochemicals Inc. Where applicable, our responses indicate the additions or revisions we included in Amendment No. 1 to the Registration Statement ("Amendment No. 1") that we are filing today via EDGAR. For your convenience, our responses are prefaced by the exact text of the Staff's corresponding comment in bold text. We respectfully request that the Staff review Amendment No. 1 and our responses at its earliest convenience. Please advise us as of any further comments as soon as possible. Item 1.
